DETAILED ACTION
Claims 1-8, 10-13 and 16-18 were subject to restriction requirement mailed on 02/08/2022.
Applicant filed a response, cancelled claim 16, and elected Group I, claims 1-3, 10-13 and 17, and withdrew claims 4-8 and 18, without traverse on 06/08/2022.
Claims 1-8, 10-13 and 17-18 are pending, and claims 4-8 and 18 are withdrawn.
Claims 1-3, 10-13 and 17 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 10-13 and 17 in the reply filed on 06/08/2022 is acknowledged.
Claims 4-8 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022.


Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11, recites “PVC”. In order to avoid any possible confusion in the scope of the claims, it is suggested that the abbreviation “PVC” is replaced with “polyvinyl chloride”.
Claim 12, line 1, it is suggested to amend “materbatch” to “masterbatch”.
	
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites a phrase “20%”. However, it is unclear what the phrase refers to, e.g. 20% by weight of the masterbatch, or 20% by volume of the master batch, etc. The examiner interprets the phrase refers to either 20% by weight of the masterbatch, or 20% by volume of the master batch. Interpretation is speculative. Clarification is requested.

Claim 13 is presently dependent on claim 11 and recites “The masterbatch”, which lacks antecedent basis. The examiner interprets that claim 13 depends on claim 12 instead. Interpretation is speculative. Clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoko et al., JP H0524835A, in view of Chaplin, US 5,338,791 (Chaplin), Reimer et al., US 2013/0296466 A1 (Reimer) and Masami et al., JP 2006176611A (Masami).
The examiner has provided a machine translation of Kyoko et al., JP H0524835A and a machine translation of Masami et al., JP 2006176. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1, 3 and 17, Kyoko discloses highly pure amorphous zinc stannate powder (Kyoko, Abstract); with specific surface area of 170 and 190 m2/g (Kyoko, page 3, Examples 1-3); when dispersed in a polymer as an additive flame retardant (Kyoko, page 1, [0002]).

Although there is no disclosure that the test method is conformity with B.E.T. method, given that the Kyoko discloses surface area as the presently claimed and absent evidence criticality how the surface area is measured, it is an examiner's position that surface area disclosed by Kyoko to meet the claim limitation.
	
Kyoko further discloses the particle size of the formed amorphous zinc stannate precipitate is 0.2 to 0.4 µm (Kyoko, page 3, paragraph 5).

Kyoko does not explicitly disclose (a) An alkaline earth metal stannate or an alkaline earth metal hydroxystannate, where the alkaline earth metal is selected from the group consisting of Mg, Ca, and Ba, and (b) the surface weighted mean D(3,2) particle size as determined by light scattering is 1 to 4 microns or 1.5 to 3 microns.

With respect to the difference (a), Chaplin teaches fire-retardant polymer compositions comprising stannate (Chaplin, column 1, lines 40-48). Chaplin specifically teaches examples of suitable stannates that can be used are zinc stannate, zinc hydroxystannate, calcium hydroxystannate and magnesium hydroxystannate (Chaplin, paragraph spanning between columns 1-2).
Chaplin is analogous art as Chaplin is drawn to fire-retardant polymer compositions comprising stannate.
In light of the disclosure of Chaplin of the equivalence and interchangeability of using zinc stannate as disclosed in (Kyoko, Abstract), with calcium hydroxystannate and magnesium hydroxystannate as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use calcium hydroxystannate or magnesium hydroxystannate as the flame retardant in Kyoko, and thereby arrive claimed invention.

	
	
With respect to the difference (b), Reimer teaches flame retardant (Reimer, [0001]). Reimer specifically teaches the flame retardant generally has an average particle size D50 in the range from 3 to 15 µm (Reimer, [0037]).
As Reimer expressly teaches, a reduction in the average particle size and significant increase in specific BET surface area lead to drastic increase in viscosity of the liquid resin mixture, which makes the processing of such liquid resin mixtures difficult or impossible (i.e., increasing the average particle size and reduce the specific BET surface area would prevent drastic increase in viscosity of the liquid resin mixture and enable the processing of such liquid resin mixtures) (Reimer, [0007]).
Reimer is analogous art as Reimer is drawn to flame retardant.

Furthermore, regarding particle size of hydroxystannate or stannate, Masami teaches a flame retardant resin (Masami, Abstract). Masami specifically teaches the average particle size of hydroxystannate, and zinc stannate used is preferably 5 μm or less, and more preferably 3 μm or less (Masami, page 11, 4th paragraph).
Masami is analogous art as Masami is drawn to a flame retardant resin (Masami, Abstract).

In light of the motivation of increase the average particle size and avoid significant increase in specific BET surface area, as taught Masami, it therefore would have been obvious to a person of ordinary skill in the art to increase the particle size of the hydroxystannate of Kyoko in view of Chaplin, to use a size such as 3 μm or less as taught by Masami, which overlaps the range of the presently claimed, or optimize to a size including the presently claimed, in order to avoid drastic increase in viscosity of the liquid resin mixture and difficult processing, and thereby arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 2, as applied to claim 1, Reimer expressly teaches, a reduction in the average particle size and significant increase in specific BET surface area lead to drastic increase in viscosity of the liquid resin mixture, which makes the processing of such liquid resin mixtures difficult or impossible (Reimer, [0007]). However, Kyoto in view of Chaplin, Reimer and Masami does not explicitly disclose the surface area is from 50 to 90 m2/g.
Although there are no disclosures on the amounts of surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of surface area, including over the amounts presently claimed, in order to avoid significant increase in specific BET surface area and prevent drastic increase in viscosity of the liquid resin mixture and difficult processing, and thereby arrive at the claimed invention.	

Regarding claims 10-11, as applied to claim 1, Kyoko discloses highly pure amorphous zinc stannate powder (Kyoko, Abstract); when dispersed in a polymer as an additive flame retardant (Kyoko, page 1, [0002]). Kyoko does not specify any polymer. 
With respect to the difference, Chaplin teaches fire-retardant polymer compositions (Chaplin, column 1, 1st paragraph).
Chaplin specific discloses examples of suitable polymers include PVC (i.e., polyvinyl chloride) (Chaplin, column 2, 4th paragraph).
In light of the disclosure of Chaplin, it therefore would have been obvious to a person of ordinary skill in the art to select PVC (which would necessarily involve acid at elected temperature) as the polymer in Kyoko, and thereby arrive at the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	
	
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoto in view of Chaplin, Reimer and Masami as applied to claim 1 above, and further in view of Cassidy, GB 2530108 (Cassidy).
Regarding claims 12-13, Kyoto in view of Chaplin, Reimer and Masami does not explicitly teach the alkaline earth metal stannate or alkaline earth metal hydroxystannate is included in a master batch at a concentration of 20% or more.
With respect to the difference, Cassidy teaches a flame retardant (Cassidy, Abstract). Cassidy specifically teaches the flame retardant is preferably provided in the form of a masterbatch comprising from 30 to 70% in admixture with a thermoplastic polymer; suitable thermoplastic polymers include polyvinyl chloride. (Cassidy, Abstract).
As Cassidy expressly teaches, such masterbatch provides a convenient mechanism by which the material may be added into a polymeric article production process (Cassidy, page 6, 2nd paragraph).
Cassidy is analogous art as Cassidy is drawn to a flame retardant.
In light of the motivation of mixing the flame retardant with a thermoplastic polymer, such as polyvinyl chloride to form a masterbatch, as taught by Cassidy, it therefore would have been obvious to a person of ordinary skill in the art to mixing the calcium or magnesium hydroxystannate of Kyoto in view of Chaplin, Reimer and Masami, with a thermoplastic polymer, such as polyvinyl chloride, at a concentration of 30% to 70%, to form a masterbatch, in order to provide a convenient mechanism by which the material may be added into a polymeric article production process, and thereby arrive at the claimed invention. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732